Citation Nr: 1630985	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a sacroiliac joint disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

The RO denied the Veteran's claims for entitlement to service connection for a cervical spine disability and sacroiliac joint disability in an April 2008 rating decision.  The Veteran submitted a timely Notice of Disagreement in February 2009, and in January 2012, the RO issued a Statement of the Case.  In February 2012, the RO received communication from the Veteran, which it liberally construed as a timely Substantive Appeal.  In March 2012, the RO issued a Supplemental Statement of the Case along with a cover letter informing the Veteran that if she had not already filed a formal appeal that she should complete and return a VA Form 9.  In May 2012, the RO received a completed VA Form 9, wherein the Veteran requested that she be afforded a hearing before a Veterans Law Judge at the local VA office (Travel Board hearing).  The record does not reflect that the requested hearing has been scheduled or that the Veteran has withdrawn her hearing request.  As the RO schedules Travel Board hearings, a remand is warranted to comply with the Veteran's request.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of her appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

